ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
KBJ, Inc.                                   )      ASBCA No. 59785
                                            )
Under Contract No. NNCl 1CA18C              )

APPEARANCE FOR THE APPELLANT:                      Joseph R. Spoonster, Esq.
                                                    Harpst Ross, Ltd.
                                                    Uniontown, OH

APPEARANCES FOR THE GOVERNMENT:                    Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                   James T. Mahoney, Esq.
                                                    Trial Attorney
                                                    NASA Headquarters
                                                    Washington, DC
                                                   Tamika S. Laldee, Esq.
                                                   Laura A. Henry, Esq.
                                                    Trial Attorneys
                                                    NASA Glenn Research Center, OH

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 2 June 2016



                                                     inistrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59785, Appeal ofKBJ, Inc., rendered
in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals